Name: Political and Security Committee Decision (CFSP) 2017/1968 of 26 October 2017 on the appointment of the EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (ATALANTA/3/2017)
 Type: Decision
 Subject Matter: criminal law;  Africa;  defence;  EU institutions and European civil service;  European construction
 Date Published: 2017-10-28

 28.10.2017 EN Official Journal of the European Union L 279/55 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/1968 of 26 October 2017 on the appointment of the EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (ATALANTA/3/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Atalanta), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Operation Commander). (2) On 18 May 2016, the PSC adopted Decision (CFSP) 2016/808 (2) appointing Brigadier General Robert A. MAGOWAN as EU Operation Commander. (3) The United Kingdom has proposed that Major General Charlie STICKLAND OBE succeed Brigadier General Robert A. MAGOWAN as EU Operation Commander. (4) The EU Military Committee supports that proposal. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Major General Charlie STICKLAND OBE is hereby appointed EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast, as from 7 November 2017. Article 2 Decision (CFSP) 2016/808 is hereby repealed. Article 3 This Decision shall enter into force on the date of its adoption. It shall apply from 7 November 2017. Done at Brussels, 26 October 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision (CFSP) 2016/808 of 18 May 2016 on the appointment of the EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (ATALANTA/2/2016) (OJ L 132, 21.5.2016, p. 103).